SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32565 NutraCea (Exact Name of Registrant as Specified in its Charter) California (State or other jurisdiction of incorporation or organization) 87-0673375 (I.R.S. Employer Identification No.) 6720 North Scottsdale Road, Suite 390 Scottsdale, AZ (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code:(602) 522-3000 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule l2b-2 of the Exchange Act).Yes o No x As of April 30, 2011, 198,309,844 shares of the registrant’s common stock were outstanding. NutraCea Index Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1.Unaudited Financial Statements 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Changes in Equity for the Three Months Ended March 31, 2011 and the Year Ended December 31, 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1.Legal Proceedings 25 Item 1A. Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 29 Certificates 2 Index NutraCea Condensed Consolidated Statements of Operations Three Months Ended March 31, 2011 and March 2010 (Unaudited) (in thousands, except per share amounts) Revenues $ $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative Professional fees Provision for (recovery of) doubtful accounts ) 73 Research and development 52 Loss on disposal of trademarks, property, plant and equipment - Total operating expenses Loss from operations ) ) Other income (expense): Interest income 13 18 Interest expense ) ) Loss on equity method investments ) ) Warrant liability income (expense) ) Other income Other expense ) ) Total other income (expense) ) Reorganization expenses - professional fees - Loss before income taxes ) ) Income tax benefit 60 Net loss ) ) Net loss attributable to noncontrolling interest in Nutra SA 28 - Net loss attributable to NutraCea shareholders $ ) $ ) Loss per share attributable to NutraCea shareholders Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares outstanding Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements 3 Index NutraCea Condensed Consolidated Balance Sheets March 31, 2011 and December 31, 2010 (Unaudited) (in thousands, except share amounts) March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Notes receivable, current portion, net Deferred tax asset Deposits and other current assets Assets held for sale - property, plant and equipment - Total current assets Notes receivable, net of current portion Property, plant and equipment, net Intangible assets, net Goodwill Equity method investments 36 49 Other long-term assets 41 95 Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Pre-petition liabilities Long-term debt, current portion Warrant liability, current portion - Total current liabilities Long-term liabilities: Long-term debt, net of current portion Deferred tax liability Warrant liability, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interest in Nutra SA - Equity: Equity attributable to NutraCea shareholders: Preferred Stock, 20,000,000 authorized and none issued - - Common stock, no par value, 350,000,000 shares authorized, 195,717,735 and 195,359,109 shares issued and outstanding Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total equity attributable to NutraCea shareholders Noncontrolling interest in Rice Science ) ) Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 4 Index NutraCea Condensed Consolidated Statements of Changes in Equity Three Months Ended March 31, 2011 and Year Ended December 31, 2010 (Unaudited) (in thousands, except shares) NutraCea Shareholders Common Stock Accumulated Deficit Accumulated Other Comp-rehensive Income (Loss) Non- controlling Interest in Rice Science Total Equity Shares Amount Balance, January 1, 2010 $ $ ) $ ) $ ) $ Share-based employee and director compensation - options - Share-based consultant compensation - options - 37 - - - 37 Share-based compensation for vendor services Foreign currency translation - Net loss - - ) - - ) Balance, December 31, 2010 ) ) Cancelled shares and options - settlement with former officer ) ) ) Share-based employee and director compensation - options - 36 - - - 36 Share-based consultant compensation - options - 2 - - - 2 Share-based compensation for vendor services - - - Beneficial conversion feature of convertible note - Issuance of warrants for convertible note - Foreign currency translation - Net loss - ) Balance, March 31, 2011 $ $ ) $ $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 Index NutraCea Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (Unaudited) (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for doubtful accounts 60 73 Loss on disposal of property, plant and equipment - Share-based compensation Warrant liability expense (income) ) Deferred tax benefit ) ) Reorganization expenses - Loss on equity method investments 13 11 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Accounts payable and accrued expenses ) Pre-petition liabilities ) - Net cash used in operating activities, before reorganization items ) ) Reorganization items: Reorganization expenses - ) Change in accounts payable for reorganization items - Net cash used for reorganization items - ) Net cash used in operating activities ) ) Cash flows from investing activities: Receipts on notes receivable Restricted cash ) - Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment - Other 43 (7 ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from sale of membership interest in Nutra SA, net of costs - Proceeds from issuance of warrants and convertible note conversion feature - Payment on debt, net ) ) Net cash provided by (used) in financing activities ) Effect of exchange rate changes on cash and cash equivalents ) 3 Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Cash paid for interest $ $ Cash paid for taxes - - See Notes to Unaudited Condensed Consolidated Financial Statements 6 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited condensed consolidated financial statements of NutraCea and subsidiaries (“we”, “us”, “our” or the “Company”) were prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and the rules and regulations of the Securities and Exchange Commission (SEC) for reporting on Form 10-Q; therefore, as permitted under these rules, certain footnotes and other financial information included in audited financial statements were condensed or omitted. The Interim Financial Statements contain all adjustments necessary to present fairly the interim results of operations, financial position and cash flows for the periods presented. These interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2010. The interim results of operations and interim cash flows for the three months ended March 31, 2011, are not necessarily indicative of the results to be expected for the full fiscal year or any other future period and have been prepared assuming we will continue as a going concern based on the realization of assets and the satisfaction of liabilities in the normal course of business.We have experienced recurring losses and negative cash flows from operations.In the past we have turned to the equity markets for additional liquidity.This was not a significant source of funds during 2011 and 2010 due to our financial position, the state of the equity markets and the bankruptcy filing discussed below.However, exiting bankruptcy on November 30, 2010, combined with improving financial performance and equity market conditions, may allow us to raise equity funds.We intend to provide the necessary cash to continue operations through the monetization of certain assets, growth of sales, and possible equity financing transactions. Certain reclassifications have been made to amounts reported for the prior year to achieve consistent presentation with the current year. NOTE 2. CHAPTER 11 REORGANIZATION, LIQUIDITY AND MANAGEMENT’S PLAN Chapter 11 Reorganization On November 10, 2009, NutraCea (Parent Company) filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (Bankruptcy Code) in the United States Bankruptcy Court for the District of Arizona (Bankruptcy Court), in the proceeding entitled In re:NutraCea, Case No. 2:09-bk-28817-CGC (Chapter 11 Reorganization).None of the Parent Company’s subsidiaries, including its Brazilian rice oil operation, were included in the bankruptcy filing.The Parent Company continued to manage its assets and operate its business as “debtor-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code.Under the Bankruptcy Code, certain claims against the Parent Company in existence prior to the filing of the bankruptcy petition were stayed during the pendency of the Chapter 11 Reorganization. On August 10, 2010, the Parent Company and the official unsecured creditors committee filed with the Bankruptcy Court an amended plan of reorganization (Amended Plan) in accordance with the Bankruptcy Code.The Amended Plan called for the payment in full of all allowed claims.Creditors voted overwhelmingly in favor of the Amended Plan and, on October 27, 2010, the Bankruptcy Court entered its order confirming the Amended Plan.The confirmation order became final on November 10, 2010, and the Amended Plan became effective on November 30, 2010. The Parent Company intends to discharge its obligation to pay the pre-petition liabilities by selling non-core assets, equity financing transactions, collecting outstanding receivables, and borrowing on a secured basis.To secure a portion of these payment obligations, unsecured creditors were granted a lien in all of the Parent Company’s assets.The lien is administered and may be enforced by a plan agent, who was jointly selected by the Parent Company and the Official Unsecured Creditors Committee.The plan agent may, among other things, sell specified assets if the payment benchmarks set forth in the Amended Plan are not met. 7 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Under the Amended Plan, if we fail to meet certain benchmarks for payment to our general unsecured creditors as described in the Amended Plan, the plan agent may direct and control the sale of pledged assets as follows: Pledged Assets Subject to Required Cumulative Sale by Plan Agent, if Net Proceeds Plan Agent Retains for the Benchmark Date Payment Benchmark Not Met General Unsecured Creditors July 15, 2011 50% Dillon, Montana facility and all loose equipment 75% of proceeds from the sale of the facility and up to 100% of the proceeds from the sale of loose equipment October 15, 2011 75% Dillon, Montana facility and all loose equipment 75% of proceeds from the sale of the facility and up to 100% of the proceeds from the sale of loose equipment January 15, 2012 100% Lake Charles, Louisiana facility and any remaining pledged assets Up to 100% of net proceeds from the sale Since we will not be able to control the sale of the above assets if we do not meet the payment benchmarks, we cannot guarantee that the assets will be sold at a value satisfactory to us.As of March 31, 2011, we have made distributions to the general unsecured creditors totaling $3.1 million, or approximately 44% of the amount owed, plus accrued interest.Interest accrues on the unpaid prepetition liabilities at an annual rate of 8.25% beginning in December 2010. Under the Amended Plan, the following must be paid to the general unsecured creditors, if and when received: · 75% of the net proceeds from the sale of the Dillon, Montana facility; · the greater of (i) $2.2 million or (ii) 40% of the first $5.0 million in net proceeds we receive from the monetization of our interest in Nutra SA, LLC (Nutra SA) plus 50% of any net proceeds over $5.0 million; · 50% of the net proceeds from the sale of our interest in Rice Science, LLC or Rice Rx LLC; · 100% of the net proceeds from the sale of any loose (uninstalled) equipment; · 75% of any prepayments received on the note receivable from Ceautamed Worldwide, LLC (Ceautamed), if any, and all receipts on the note beginning April 1, 2011; · 75% of the net proceeds from the sale or monetization of the Lake Charles, Louisiana improvements or Mermentau, Louisiana facility, after payment of professional fees; · 75% of the net proceeds from the sale or monetization of any other pledged assets; · 100% of any recoveries from avoidance actions or actions against former officers and directors. Liquidity and Management’s Plans Although we have made significant improvement, we continue to experience losses and negative cash flows from operations which raises substantial doubt about our ability to continue as a going concern. We have taken steps in 2010 and 2009 to improve profitability and liquidity by reducing our U.S. based employee headcount at both the corporate and plant operations level.In the ongoing effort to improve profitability, significant emphasis will be placed on growing sales. The growth of revenues is expected to include the following: · growing sales in existing markets, including bulk processed rice bran (SRB) and rice oil; · aligning with strategic partners who can provide channels for additional sales of our products including rice oil extraction; and · price increases. Equity markets have not been a significant source of funds during 2011 and 2010 due to our financial position, the state of the equity markets and the bankruptcy filing.However, exiting bankruptcy on November 30, 2010, combined with improving financial performance and equity market conditions, may allow us to raise equity funds.We intend to provide the necessary cash to continue operations through the monetization of certain assets, growth of sales, and equity financing transactions.Asset monetization may include some or all of the following: · sale or a sale-lease back of certain facilities; · sale of a noncontrolling interest in one or more subsidiaries; or · sale of surplus equipment. 8 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Some of these sales could result in additional impairment of asset values.Although we believe that we will be able to obtain the funds necessary to continue as a going concern there can be no assurances that our efforts will prove successful.The accompanying consolidated financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. NOTE 3. GENERAL BUSINESS We are a food ingredient and health company focused on the procurement, processing and refinement of rice bran and derivative products.We have proprietary intellectual property that allows us to process and convert rice bran, one of the world’s most underutilized food resources, into a highly nutritious ingredient, SRB, that has applications in various food products.Our target markets are food manufacturers, nutraceuticals and animal nutrition.SRB is also used as a stand-alone product that can be sold through non-related entities with distribution into the market place, both domestically and internationally.These products include food supplements and nutraceuticals which provide health benefits for humans and animals based on SRB and SRB derivatives.We believe that SRB products can deliver beneficial physiological effects.We are continuing to pursue ongoing clinical trials and third party analyses in order to further support the uses for and effectiveness of our products.In addition, NutraCea has developed a bio-refining approach to processing rice bran into various value added constituents such as rice oil, defatted rice bran (DRB) and a variety of other valuable derivatives of rice bran. We have three reportable business segments: (1) Corporate; (2) SRB, which manufactures and distributes SRB in various granulations along with products derived from bran via patented enzyme treatment processes including a fat and protein rich water soluble fraction and a fiber rich insoluble fraction; and (3) Bio-Refining, which separates rice bran into rice oil and defatted rice bran which are then further processed into a number of valuable food and feed products.Bio-Refining operations consist of our operations in Brazil.The Corporate segment includes selling, general and administrative expenses, litigation settlements, amortization of intangible assets, and other expenses not directly attributable to other segments.No corporate allocations are made to the other segments.Interest is not allocated. NOTE 4. LOSS PER SHARE (EPS) Basic EPS is computed by dividing net loss attributable to NutraCea shareholders by the weighted average number of common shares outstanding during all periods presented.Options, warrants and shares issuable upon conversion of convertible notes payable are excluded from the basic EPS calculation and are considered in calculating the diluted EPS. Diluted EPS is computed by dividing net loss attributable to NutraCea shareholders by the weighted average number of shares outstanding during the period increased by the number of additional shares that would have been outstanding if the impact of assumed exercises and conversions is dilutive.The dilutive effect of outstanding options and warrants is calculated using the treasury stock method.The dilutive effect of outstanding convertible notes payable is calculated using the “if converted” method. 9 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Reconciliations of the numerators and denominators in the EPS computations for the three months ended March 31 follow: NUMERATOR (in thousands): Basic and diluted - net loss attributable to NutraCea $ ) $ ) DENOMINATOR: Basic EPS - weighted average number of shares outstanding Effect of dilutive securities outstanding - - Diluted EPS - weighted average number of shares outstanding Number of shares of common stock which could be purchased with weighted average outstanding securities not included in diluted EPS because effect would be antidilutive- Stock options (average exercise price of $0.30 and $0.45) Warrants (average exercise price of $1.24 and $1.27) Convertible note payable - The impact of potentially dilutive securities outstanding at March 31, 2011 and 2010, were not included in the calculation of diluted EPS in 2011 and 2010, because to do so would be antidilutive.Those securities which were antidilutive in 2011 and 2010 could potentially dilute EPS in the future. NOTE 5. COMPREHENSIVE LOSS Comprehensive loss consists of the following for the three months ended March 31 (in thousands): Net loss $ ) $ ) Other comprehensive loss - foreign currency translation, net of tax ) Comprehensive loss, net of tax ) ) Comprehensive loss attributable to the noncontrolling interest, net of tax 28 - Total comprehensive loss attribibutable to NutraCea shareholders $ ) $ ) NOTE 6. REDEEMABLE NONCONTROLLING INTEREST IN NUTRA SA In December 2010, we entered into a membership interest purchase agreement with AF Bran Holdings-NL LLC and AF Bran Holdings LLC (Investors).The transaction closed in January 2011.The Investors agreed to purchase units in Nutra SA for an aggregate purchase price of $7.7 million.Prior to the transaction, Nutra SA was a wholly owned subsidiary.Nutra SA owns 100% of Irgovel Industria Riograndense De Oleos (Irgovel).Initially after the closing, effective in January 2011, we owned a 64.4% interest in Nutra SA, and the Investors owned a 35.6% interest in Nutra SA.The Parent Company received $4.0 million of the proceeds.The remaining $3.7 million, less $0.5 million retained by Nutra SA for administrative expenses, was invested in Irgovel for capital improvements and working capital needs. The Parent Company agreed to use $2.2 million of the funds received from the January 2011 transaction closing (Closing) to repay amounts owed to the general unsecured creditors in accordance with the Amended Plan.The remaining $1.8 million was used for general corporate purposes, unsecured creditor claims and administrative expenses associated with the Chapter 11 Reorganization. We are restricted from competing with Nutra SA and Irgovel in Brazil as further described in the membership interest purchase agreement.In addition, upon the occurrence of certain events and conditions as described in the purchase agreement, the Investors may be required to purchase a number of units of Nutra SA from the Parent Company, at $2.00 per unit, resulting in the Investors holding up to a 49.0% interest in Nutra SA. 10 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements We have determined that we control Nutra SA after the transaction and therefore we continue to consolidate Nutra SA.Under the limited liability company agreement for Nutra SA, LLC (LLC agreement), the business of Nutra SA is to be conducted by the manager, NutraCea’s CEO, subject to the oversight of the management committee. The management committee is initially comprised of three NutraCea representatives and two Investors’ representatives.Upon an event of default, the management committee will no longer be controlled by NutraCea, and will include three Investors’ representatives and two NutraCea representatives.In addition, following an event of default, a majority of the members of the management committee may replace the manager of Nutra SA. Events of default, as defined in the membership purchase interest, are: · A Nutra SA business plan deviation, defined as the occurrence, in either 2012, 2013 or 2014, of a 20% unfavorable variation in two out of three of the following: (i) revenue, (ii) earnings before interest, taxes, depreciation and amortization (EBITDA) or (iii) debt, · A Nutra SA EBITDA default, which is defined as the failure to achieve 85% of planned EBITDA for three consecutive quarters, beginning with the quarter ended March 31, 2011, or · A material problem, which is defined as a material problem in a facility (unrelated to changes in law, weather, etc.) likely to cause a Nutra SA business plan deviation or Nutra SA EBITDA default, which results in damages not at least 80% covered by insurance proceeds. As of March 31, 2011, there have been no events of default. In evaluating whether we maintain control over Nutra SA, we considered the matters which could be put to a vote of the members.Until there is an event of default, the Investors’ rights and abilities, individually or in the aggregate, do not allow them to substantively participate in the operations of Nutra SA.The Investors do not currently have the ability to dissolve Nutra SA or otherwise force the sale of all its assets.They do have such rights in the future (Drag Along Rights as described below).We will continue to evaluate our ability to control Nutra SA each reporting period. The Investors have certain rights, summarized below, under an investor rights agreement and the limited liability company agreement, as further defined in the agreements. · Conversion Rights – The Investors may exchange units in Nutra SA for equity interests in Irgovel beginning in July 2011.After any exchange, the Investors would possess the same rights and obligations with respect to the securities of Irgovel, as they have in Nutra SA. · Global Holding Company (GHC) Roll-Up – If we form an entity GHC, to hold our bio-refining segment assets, the Investors may exchange units in Nutra SA for equity interests in GHC.The investors may exercise this right after thesecondanniversary of the formation of GHC or, if an event of default has occurred, the later of January 2013 and the GHC formation date.The appraised fair value of the Investors’ interest in Nutra SA would be used to determine the amount of ownership interest the Investors would receive in GHC. · NutraCea Roll-Up – The Investors may exchange units in Nutra SA for NutraCea common stockThis right is available upon the earlier of January 2014 or, if an event of default has occurred, January 2013.We may elect to postpone our obligation to complete the NutraCea roll-up to January 2015 if the roll-up would result in over 25% of our common stock being owned by the Investors.The appraised fair value of the Investors’ interest in Nutra SA would be used to determine the amount of ownership interest the Investors would receive in NutraCea. · Drag Along Rights – The Investors have the right to force the sale of all Nutra SA assets after January 2015, January 2013 if an event of default occurs, or February 2014, if we make a NutraCea roll-up postponement election.The right terminates upon the occurrence of certain events (a $50 million Nutra SA initial public offering or a change of control, as defined).We may elect to exercise a right of first refusal to purchase the Investors’ interest instead of proceeding to a sale. We are required to treat the change in ownership of Nutra SA similar to an equity transaction with no gain or loss recognized in consolidated net income or comprehensive income.The difference between the initial amount of noncontrolling interest recognized and the net proceeds from the sale was recorded in redeemable noncontrolling interest.The Investors share of Nutra SA’s net income or loss after the Closing is recorded in redeemable noncontrolling interest.A summary of changes in redeemable noncontrolling interest for the three months ended March 31, 2011, follows (in thousands): Investors' initial interest in carrying value of Nutra SA at Closing $ Adjustment to increase initial interest to fair value Investors interest in net loss of Nutra SA from Closing to March 31, 2011 ) Redeemable noncontrolling interest in Nutra SA, March 31, 2011 $ 11 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Redeemable noncontrolling interest in Nutra SA is recorded in temporary equity above the equity section and after liabilities, on our consolidated balance sheets, because the Investors have the right to force a sale of Nutra SA assets beginning in January 2015 (see Drag Along Rights described above).We have assessed the likelihood of the Investors exercising these rights as less than probable at March 31, 2011, in part because it is at least as likely the Investors will exercise other rights prior to January 2015.We will continue to evaluate the probability of the Investors’ exercising their Drag Along rights each reporting period.We will begin to accrete the redeemable noncontrolling interest up to fair value if and when it is probable the Investors’ will exercise these rights. We received in April 2011, an additional $1.0 million from the Investors for the purchase of additional units in Nutra SA.The purchase increased the Investors’ interest in Nutra SA by 4.6%, to a 40.2% interest.Consistent with our initial recording of the transaction, we treated the April 2011 transaction similar to an equity transaction with no gain or loss recognized in consolidated net income or comprehensive income. NOTE 7. SETTLEMENT WITH HERBAL SCIENCE In March 2010, Herbal Science Singapore Pte. Ltd. (HS) filed a proof of claim against the Parent Company in the amount of $1.5 million in the Chapter 11 Reorganization.In November 2010, we entered into a stipulated settlement agreement with HS and certain affiliates, which was subsequently approved by the Bankruptcy Court.The stipulation provided that, by no later than January 2011, we would pay HS $0.9 million.In January 2011, we renegotiated the stipulated settlement agreement with HS and the affiliates to provide that the payment of $0.9 million would be deferred until we received the balance of the purchase price for the sale of up to a 49% interest in Nutra SA or until funds otherwise become available earlier.Upon HS’s receipt of full payment: a. We will assume the Rice Rx LLC (RRX) and Rice Science, LLC (RS) limited liability company agreements, together with a related supply agreement and license agreement, and the proof of claim will be deemed satisfied; b. HS will assign to us all of its interests in the RRX and RS limited liability companies; c. HS and the affiliates will assign to us any interest they have in the patentable pharmaceuticals, SRB isolates and related intellectual property; d. HS will assign to us the supply agreement, the license agreement and certain related research and development agreements; e. HS and the affiliates will agree not to engage in any research, development, sale, distribution, commercialization, and/or manufacturing activities concerning the patentable pharmaceuticals, SRB isolates and related intellectual property; f. HS and the affiliates will agree to cooperate with us in specified ways to protect, preserve and perfect the patentable pharmaceuticals, SRB isolates and related intellectual property; and g. The parties will waive and release all claims against each other in regard to the limited liability companies, the supply agreement, the license agreement and the research and development agreements. During the first quarter of 2011, we paid $0.4 million of our obligation to HS and as of March 31, 2011, our remaining obligation to HS was $0.5 million.In April 2011, HS sold their receivable due from us to a third party (Buyer).In settlement of our $0.5 million obligation with Buyer, in April 2011we issued to Buyer 2,576,775 shares of common stock and a warrant to purchase a certain number of shares at a certain exercise price (Buyer Warrant), each to be determined based on post transaction prices of our common stock for a period of time following the transaction (Calculation Period).The number of shares to be issued under the Buyer Warrant will equal$0.1 million divided bythe post transaction price of our common stock on the last day of the Calculation Period (Warrant Price) and the exercise price will equal 110% of the Warrant Price.The common stock issued to Buyer had a fair value of $0.6 million, based on the market value of our common stock.The difference between the fair value of the common stock issued to Buyer and our obligation to HS on the date of the transaction was recorded as a financing charge in other expense in the second quarter of 2011.The shares issued to Buyer may be adjusted based on post transaction prices of our common stock during the Calculation Period. NOTE 8. ASSETS HELD FOR SALE – PROPERTY, PLANT AND EQUIPMENT In October 2009, as part of evaluating non-core assets and businesses, management determined that the Dillon facility (which included land, building and equipment) would be offered for sale.Throughout 2010, we aggressively marketed the facility.The facility continued to be classified as held for sale through December 31, 2010.While classified as held for sale, no depreciation was recorded on the Dillon assets.In the fourth quarter of 2010, we recognized an impairment loss of $0.9 million based on an evaluation of market conditions and a discounted cash flow analysis. In February 2011, we ceased actively marketing the facility.We continue to operate the facility and are evaluating ways to utilize excess capacity.As a result, in the first quarter of 2011, we reclassified $3.6 million for the Dillon facility to property, plant and equipment in use and restarted depreciation. 12 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements NOTE 9. ACCOUNTS RECEIVABLE RECOVERY In March 2011, pursuant to a settlement agreement with a former customer, we received $0.8 million in payment of trade receivables previously written-off as uncollectible.This amount is recorded as a recovery of doubtful accounts in the statements of operations for the quarter ended March 31, 2011. NOTE 10. DEBT The following table summarizes current and long-term portions of debt (in thousands): March 31, December 31, Domestic: Customer list purchase $ $ Supplier note Convertible note payable - Foreign: Equipment financing Working capital lines of credit Special tax program Other obligations 95 Total debt Current portion Long-term portion $ $ Convertible Note Payable In February 2011, we borrowed $0.5 million from a financial advisor.We entered into three agreements with the advisor and his firm, the terms of which are summarized below. · Convertible Note: We issued a convertible note in the amount of $0.5 million with a stated interest rate of 8.5%.Interest is payable monthly.The entire principal and any remaining unpaid interestare due February 2013.Until repaid, the outstanding principal and any accrued interest are convertible into our common stock, at the option of the holder, at a value of $0.25 per share (beneficial conversion feature).In addition, in the event of a qualified financing – a securities offering of common stock (or securities convertible into stock) or certain debt with proceeds of $3.0 million or more prior to the expiration of the financial advisor agreement described below - the note is convertible at the option of the holder into the securities issued in the offering on the same terms that apply to other investors.If the note is converted in a qualified financing, the warrant described below is cancelled.The note is secured by a second lien on our Dillon, Montana facility. · Warrant: We issued a warrant to purchase up to 500,000 shares of common stock.The strike price of the warrant is $0.25 per share.It vested immediately and became exercisable upon issuance and expires in February 2015. · Financial Advisor Agreement:We entered into financial advisory agreement with a term of February 2011 to April 2012.We are obligated to pay the advisor success fees ranging from 2.5% to 5.0% of the consideration received from certain equity, convertible securities or debt transactions.We must also issue warrants to purchase shares of common stock that equal from 2.5% to 5.0 % of the consideration received in those transactions, divided by either the market price of our common stock or the conversion price of the securities issued in the transaction. We allocated the $0.5 million proceeds as follows: · $0.1 million to the warrant at its fair value, as determined using the Black-Scholes valuation methodology, · $0.1 million to the beneficial conversion feature of the convertible note, at its intrinsic value, the difference between the price of our common stock on the date of the transaction and the conversion price, multiplied by the number of shares into which the note was convertible, · $0.4 million to the note payable portion of the convertible note, based on its calculated fair value, determined by using the discounted present value of the payments due on the note, at a 25.0% interest rate, offset by · $0.1 million to an asset, representing the amount attributable to favorable terms on the financial services agreement. 13 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements The fair value of the warrant and the intrinsic value of the convertible note’s beneficial conversion feature were recorded in equity.Interest expense is being recognized on the note payable portion of the convertible note at an effective interest rate of 25.0%.The asset is amortizing to selling, general and administrative expenses over the term of the financial services agreement. Factoring Agreement In January 2011, we entered into a domestic factoring agreement which provides for a $1.0 million credit facility with a bank.We may only borrow to the extent we have qualifying accounts receivable as defined in the agreement.The facility expires on December 31, 2011, and renews automatically for another year unless proper termination notice is given.The bank will charge the greater of $2,000 per month or a 2.0% fee on any borrowing.The 2.0% fee increases incrementally for any qualified account with a balance that remains outstanding in excess of 45 days.As of March 31, 2011, there was no outstanding balance due on this facility. Special Tax Program In April 2011, Irgovel qualified for a reduction in its special tax program obligation.Total future payments will be reduced approximately $0.6 million.While we are awaiting final calculations from the Brazilian tax authorities, we expect to recognize approximately $0.6 million in other income in the second quarter of 2011 as a result of the modification. NOTE 11. EQUITY AND SHARE-BASED COMPENSATION AND WARRANT LIABILITY The following is a summary of stock option and warrant activity for the three months ended March 31, 2011: Number of Options Weighted Average Option Exercise Price Weighted Average Remaining Contractual Option Life (Years) Number of Warrrants Weighted Average Warrant Exercise Price Weighted Average Remaining Contractual Warrant Life Outstanding, Janaury 1, 2011 $ $ Granted Exercised - Forfeited, expired or cancelled ) - - Outstanding, March 31, 2011 $ $ Exercisable, March 31, 2011 $ $ Options In December 2010, we reached an agreement to settle all potential claims associated with the employment of Mr. Brad Edson, our former chief executive officer.The agreement was subject to the approval of the Bankruptcy Court and became effective upon court approval in January 2011.Mr. Edson agreed to return to NutraCea $0.4 million, representing a bonus earned in 2008.We recordedthe right to receive the return of the bonus as a receivable.The corresponding income reduced selling, general and administrative expenses in the first quarter of 2011.As partial payment of the receivable, Mr. Edson forfeited 6,000,000 options granted in 2004 and returned 35,000 shares of common stock in payment of $0.3 million of his obligation.The options had an exercise price of $0.30 per share and were outstanding and exercisable as of December 31, 2010.We reduced the receivable from Mr. Edson and increased equity by $0.3 million in the first quarter of 2011. In March 2011, we reached an agreement to settle all potential claims associated with the employment of Mr. Todd Crow, our former chief financial officer.As part of the settlement, Mr. Crow was required to forfeit 1,662,942 options and return 9,666 shares of common stock held.The agreement was subject to the approval of the Bankruptcy Court and became effective upon court approval in April 2011.The options had an average exercise price of $0.37 per share and were outstanding and exercisable as of March 31, 2011 and December 31, 2010.No value was assigned to the cancelled stock or options because we transferred no cash or other assets in exchange. In connection with the settlement, Mr. Crow agreed to withdraw his $0.2 million bankruptcy claim which was included in pre-petition liabilities as of March 31, 2011 and December 31, 2010.In April 2011, we reduced selling, general and administrative expenses for the amount of the withdrawn claim. 14 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements Warrants The table above includes information for both outstanding warrants classified as equity and outstanding warrants classified as warrant liability. In February 2011, we issued an equity warrant to the holder of a convertible note to purchase up to 500,000 shares of our common stock at $0.25 per share, which vested and became exercisable beginning in February 2011 and expires in February 2015 (See Note 10). We have certain outstanding warrant agreements in effect that contain anti-dilution clauses.Under these clauses, based on future equity issuances, we may be required to lower the exercise price on existing warrants and issue additional warrants.Equity issuances would include issuances of our common stock, certain awards of options to employees, issuances of warrants, or other convertible instruments below a certain exercise price. Warrant liability is carried at fair value which is determined at the end of each reporting period.The change in fair value is recorded as warrant liability income or expense. As a result of issuing the warrant to the holder of the convertible note, we issued additional warrants to purchase 605,149 shares to the holders of warrants with anti-dilution clauses.The additional warrants have an average exercise price of $1.95 per share.We also lowered the exercise price of outstanding warrants to purchase 17,794,023 shares from $2.04 per share to $1.98 per share. The issuance of shares of common stock to Buyer in April 2011, in connection with the Herbal Science transaction, triggered the anti-dilution clauses in certain outstanding warrant agreements. We will be required to lower the exercise price on certain existing warrants and issue additional warrants.These actions are subject to the adjustment provisions included inthe agreement with Buyer (see Note 7)when the Calculation Period ends.Based on the shares initially issued in April, we expect to lower the exercise price of existing warrants to purchase approximately 18,379,072 shares from $1.98 per share to approximately $1.83 per share.We expect to issue additional warrants to purchase approximately 1,543,905 shares at an average exercise price of approximately $1.77 per share.The Buyer Warrant will require us to again lower the exercise price on existing warrants and issue additional warrants, once the Calculation Period ends. As of March 31, 2011, we have 1,045,454 of outstanding equity warrants, which do not contain anti-dilution clauses, with an average exercise price of $0.47, and an average remaining term of 3.22 years. NOTE 12. COMMITMENTS AND CONTINGENCIES Purchase and Supply Commitments In January 2011, Irgovel entered into a commitment to supply $0.4 million of rice oil each month from April 2011 to December 2011.The commitment represents approximately 50% of Irgovel’s current rice oil production capacity. As of March 31, 2011, Irgovel has outstanding equipment purchase commitments totaling approximately $4.0 million.The equipment is part of a capital project to expand production capacity and improve operational efficiency. We expect to pay for this equipment during the next year. Litigation In addition to the matters discussed below, from time to time we are involved in litigation incidental to the conduct of our business.When applicable, we record accruals for contingencies when it is probable that a liability will be incurred and the amount of loss can be reasonably estimated.While the outcome of lawsuits and other proceedings against us cannot be predicted with certainty, in the opinion of management, individually or in the aggregate, no such lawsuits are expected to have a material effect on our financial position or results of operations.Defense costs are expensed as incurred and are included in professional fees. Irgovel Stockholders Lawsuit On August 28, 2008, former Irgovel stockholder David Resyng filed an indemnification suit against Irgovel, Osmar Brito and the remaining Irgovel stockholders (Sellers), requesting: (i) the freezing of the escrow account maintained in connection with the transfer of Irgovel’s corporate control to us and the presentation of all documentation related to the transaction, and (ii) damages in the amount of the difference between (a) the sum received by David Resyng in connection with the judicial settlement agreement executed in the action for the partial dissolution of the limited liability company filed by David Resyng against Irgovel and the Sellers and (b) the amount received by the Sellers in connection with the sale of Irgovel’s corporate control to us, in addition to moral damages as determined in the court’s discretion.The amount of damage claimed by Mr. Resyng is approximately $3 million. 15 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements We believe that the filing of the above lawsuit is a fundamental default of the obligations undertaken by the Sellers under the Quotas Purchase Agreement for the transfer of Irgovel’s corporate control, executed by and among the Sellers and us on January 31, 2008 (Purchase Agreement).Consequently, we believe that the responsibility for any indemnity, costs and expenses incurred or that may come to be incurred by Irgovel and/or us in connection with the above lawsuit is the sole responsibility of the Sellers. On February 6, 2009, the Sellers filed a collection lawsuit against us seeking payment of the second installment of the purchase price under the Purchase Agreement, which the Sellers allege is approximately $1.0 million.We have withheld payment of the second installment pending resolution of the Resyng lawsuit noted above.The Parent Company has not been served with any formal notices in regard to this matter so far.To date, only Irgovel has received formal legal notice. In addition, the Purchase Agreement requires that all disputes between us and the Sellers be adjudicated through arbitration. As part of the Purchase Agreement, $2.0 million was deposited into an escrow account to cover contingencies with the net remaining funds payable to the Sellers upon resolution of all contingencies.We believe any payout due to the lawsuit will be made out of the escrow account.As of March 31, 2011, and December 31, 2010, the balance in the escrow account was $1.9 million and is included in restricted cash in the consolidated balance sheets.There is an offsetting liability in accrued expenses in our consolidated balance sheets as of March 31, 2011 and December 31, 2010.We believe that there is no additional material exposure as any amounts determined to be owed as a result of the above noted litigation and contingencies will be covered by the escrow account. SEC Enforcement Investigation We received a letter from the SEC in January 2009 indicating that it had opened an informal inquiry, and we subsequently received an informal request for the production of documents in February 2009 relating to a number of 2007 transactions.In March 2009, we received a formal order of private investigation from the SEC.In June 2009, we received a subpoena for the production of documents that largely tracked the SEC’s earlier requests.We responded to these requests for documents and based on findings related to the internal review and the SEC’s requests, we restated our financial statements for 2006, 2007 and the first three quarters of 2008. On January 13, 2011, the SEC filed a complaint in the United States District Court for the District of Arizona alleging that we violated Section 17(a) of the Securities Act of 1933 (Securities Act), 15 U.S.C. § 77q(a), Sections 10(b), 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act of 1934 (the Exchange Act), 15 U.S.C. §§ 78j(b), 78m(a), 78m(b)(2)(A), and 78m(b)(2)(B), and Rules 10b-5, 12b-20, 13a-1, and 13a-13 thereunder, 17 C.F.R. §§ 240.10b-5, 240.12b-20, 240.13a-1, and 240.13a-13 (the SEC Action).We have settled these allegations with the SEC, without admitting or denying them, and have consented to the entry of a final judgment of permanent injunction (Consent Judgment), which, among other things, permanently restrains and enjoins us from violations of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a), Sections 10(b), 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act, 15 U.S.C. §§ 78j(b), 78m(a), 78m(b)(2)(A), and 78m(b)(2)(B), and Rules 10b-5, 12b-20, 13a-1, and 13a-13 thereunder, 17 C.F.R. §§ 240.10b-5, 240.12b-20, 240.13a-1, and 240.13a-13.The final Consent Judgment was entered in the SEC action on February 14, 2011.No financial penalty was assessed by the SEC against us. Farmers’ Rice Milling Farmers’ Rice Milling (FRM) contended that we defaulted by failing to pay rentals due under two leases between the parties: (i) the March 15, 2007, ground lease, as amended on November 1, 2008, and (ii) the April 15, 2007, warehouse lease.FRM filed suit against us to terminate the leases and recover damages thereunder.This suit was filed in the 14th Judicial District Court on June 24, 2009, and was timely removed to the United States District Court, Western District of Louisiana, Lake Charles division.We filed an answer and counterclaim and deposited into the registry of the court $0.1 million constituting the rentals due under the leases, a late fee due under the warehouse lease plus accrued interest.As part of the Chapter 11 Reorganization, the leases were assumed under Section 365 of the Bankruptcy Code.Arrearages due under the leases were paid in January 2011 and the lawsuit was dismissed.FRM also asserted a claim for monetary damages for breach of a supply agreement, but that claim was dismissed from the lawsuit and allowed as a general unsecured claim in the Chapter 11 Reorganization. NOTE 13. SEGMENT INFORMATION We have three reportable segments: Corporate; processed rice bran (SRB), which manufactures and distributes SRB in various granulations along with products derived from bran via patented enzyme treatment processes including a fat and protein rich water soluble fraction and a fiber rich insoluble fraction; and Bio-Refining, which separates rice bran into rice oil and defatted rice bran which are then further processed into a number of valuable food and feed products.The Bio-Refining segment consists of our Irgovel operations in Brazil.The Corporate segment includes corporate general and administrative expenses, litigation settlements and other expenses not directly attributable to segments.No corporate allocations are made to the other segments.Interest is not allocated. 16 Index NutraCea Notes to Unaudited Condensed Consolidated Financial Statements The table below presents segment information for the years identified and provides a reconciliation of segment information to total consolidated information (in thousands). Three Months Ended March 31, 2011 Corporate SRB Bio-Refining Consolidated Revenues $ - $ $ $ Cost of goods sold - Gross profit - Depreciation and amortization (in selling, general and administrative) Other operating income (expense) ) (1
